DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 04/25/2022.
•	Claims 1, 4, 8, 12, and 16 have been amended and are hereby entered.
•	Claims 3, 10, and 18 have been canceled.
•	Claims 1-2, 4-9, 11-17, and 19-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112(b) rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 9-10, that the claims do not recite a “fundamental economic practice, the Examiner respectfully disagrees.  The Applicant further argues that the claims are directed to a technical process.  The argument is not persuasive.  As discussed in the 101 rejection below, the claim recites send merchant identifiers, merchants associated with the one or more merchant identifiers; receive first confirmation; determine proximity; after determining proximity and receiving the first confirmation, send a second confirmation that the user interacted with the merchant.  The claimed inventions allows for determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction.  The Specification at [0004] discloses “facilitating transactions between payers and merchants. Payers in some cases can be incentivized to conduct a transaction with a merchant. In some examples, a payer can be provided a reward or a reminder of a stored value associated with the merchant to apply to a transaction with the merchant based on an inference of intent of the payer to conduct a transaction with the merchant. The intent can be inferred based on various payer-specific factors, including a transaction history of the payer.”  The Specification and claims focus on an improvement to the process of determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Applicant further argues on pages 9 that subject matter recited in claim 1 is not analogous to any of the definitions or examples of a fundamental economic practice or principle as provided in the Updated Guidance.  The argument is not persuasive.  The Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 776 F.3d at 1347. While the instant application may or may not be analogous to the decisions listed by the Applicant, the claims of the instant application recite a fundamental economic practice as well as commercial interaction. The claims, therefore, Certain Methods of Organizing Human Activity.
Applicant further argues, on page 10, that the claims recitation of detection of interactions with digital content on a mobile device, by the device’s processing components, is a technical feature and advancement that falls outside the scope of any abstract idea or fundamental economic practice.  The argument is not persuasive.  As discussed in the 101 rejection below, the processing components of the mobile device used to detect user input is recited at a high-level or generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).
Regarding Applicant’s arguments on page 10, that the Office Action has failed to show a prima facie case of subject matter ineligibility of the pending claims, and that the Office Actions fails to properly follow the guidelines in its “directed to” analysis, the Examiner respectfully disagrees.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Regarding Applicant’s arguments on page 11, that claims recite technology steps that are not directed to any alleged fundamental economic practice, commercial interaction, or certain methods of organizing human activity, the Examiner respectfully disagrees.  The claimed inventions allows for determining a reward for a user that is in proximity to a merchant.  Furthermore, the Specification at [0004] discloses “facilitating transactions between payers and merchants. Payers in some cases can be incentivized to conduct a transaction with a merchant. In some examples, a payer can be provided a reward or a reminder of a stored value associated with the merchant to apply to a transaction with the merchant based on an inference of intent of the payer to conduct a transaction with the merchant. The intent can be inferred based on various payer-specific factors, including a transaction history of the payer.”  The Specification and claims focus on an improvement to the process of determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  The mere nominal recitation of generic computer components do not take the claim out of the methods of organizing human activity grouping.
Furthermore, Applicant’s reliance upon McRO on page 11 is misplaced.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the examiner fails to see where the technological improvement is, the limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO has no applicability. 
Regarding Applicant’s arguments on page 11, that the claims recite significantly more than any alleged abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a mobile device including display device and sensors and processing components to detect input, merchant device, system (including memories and processors); the processing system electronically communicates with the mobile device and corresponding merchant devices.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., determining a reward for a user that is in proximity to a merchant) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant’s reliance upon Bascom on pages 11-13 is misplaced.  The claims here are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  Rather, the claims merely amount to no more than generally linking the use of the judicial exception (i.e., determining a reward for a user that is in proximity to a merchant) to a particular technological environment or field of use (e.g., a computer network), and is considered to amount to nothing more than requiring generic computers merely to carry out the abstract idea itself.
Furthermore, regarding the argument on page 13 that an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces, and that the claims provide significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, for example, the computer system of claim 8 is recited as performing the steps of sending an identifier, receiving first confirmation, determining proximity, and sending second confirmation. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s arguments on pages 13-15, that the Office Action failed to follow guidelines established in the Memorandum according to Berkheimer, the Examiner respectfully disagrees.  As an initial matter, as indicated in the 101 rejection below, the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h).  This consideration is different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Furthermore, under Step 2B of the 2019 PEG, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  The arguments are only arguing amendments.  Answers to the arguments on the amended limitations, which change the scope of the claims, will be addressed in the action below.
Regarding Applicant’s arguments on page 16 that the cited art of record does not teach or suggest “an interaction with the merchant identifier being one of a click or a scroll through the merchant identifier on the graphical user interface detectable by at least one processing component of the mobile device,” the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Information Disclosure Statement
The information disclosure Statement(s) filed on 02/09/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation of “an interaction with the merchant identifier being one of a click or a scroll through the merchant identifier on the graphical user interface detectable by at least one processing component of the mobile device” at lines 8-10.  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0094] discloses sorting merchant cards based on information including “quality of clicks on the merchant (e.g., click or finger tap on merchant card),” the Specification is devoid of any disclosure pertaining to a scrolling interaction.  Therefore, the limitation is new matter.  
Claims 8 and 16 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Claims 2, 4-7, 9, 11-15, 17, and 19-20 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “an interaction with the merchant identifier being… a scroll through the merchant identifier on the graphical user interface” at lines 8-10.  This limitation is confusing because it is not clear what is meant by scrolling through an identifier.  Is an interaction with a merchant identifier one which the user scrolls past a merchant identifier on a graphical user interface?  Or is an interaction with a merchant identifier one which a user scrolls through a display associated with a merchant identifier?
Claims 8 and 16 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Claims 2, 4-7, 9, 11-15, 17, and 19-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 16 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 8, and 16 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 9, and 16 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 8 to illustrate, the claim recites send merchant identifiers, merchants associated with the one or more merchant identifiers; receive first confirmation; determine proximity; after determining proximity and receiving the first confirmation, send a second confirmation that the user interacted with the merchant.  Claims 2, 9, and 17 recite identifies one merchant and at least one merchant item offered.  Claims 6 and 14 recite determining at least one reward for the user in purchasing an item offered for sale.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice as well as commercial interaction (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 16 are also abstract for similar reasons. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a mobile device including display device and sensors and processing components to detect input, merchant device, system (including memories and processors); the processing system electronically communicates with the mobile device and corresponding merchant devices.  The additional elements are recited at a high-level or generality (i.e., as generic computer components performing generic computer functions of sending and receiving data and determining proximity of a mobile device) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 5, 13, and 20 simply further describes the technological environment.  Dependent claims 2, 4-7, 9, 11-12, 14-15, 17, and 19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-2, 4-9, 11-17, and 19-20 is/are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

Claims 1-2, 4-9, 12-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard (US 20130159086 A1) in view of Taylor (US 20120101881 A1), and in further view of Carlson (U.S. Pub. No. 2008/0167991). 
Regarding claims 1, 8, and 16:
Richard teaches:
one or more memories having computer-readable instructions stored therein; and (“memory” [0010])
one or more processors configured to execute the computer-readable instructions to: (“computers,” [0025]; Fig. 1)
send, for display on a mobile application installed on a mobile device, one or more merchant identifiers, (Fig. 7 “apple Store” “Best Buy” etc. Note: Where the name of the store is the Merchant Identifier)
wherein the processing system electronically communicates with the mobile device and corresponding merchant devices of merchant associated with the one or more merchant identifiers (Incentive server computer in electronic communication with the mobile device of the user and merchants.  See at least [0025] and FIG. 1, Inventive Server Computer 104 in communication with Mobile Device 102 and Merchants M1-M3 via Network 122.  Merchants displayed on mobile device by name.  See at least [0034] and FIG. 7.);
receive first confirmation that a user of the mobile device interacted with a merchant identifier of the one or more merchant identifiers on a graphical user interface of the mobile device; 
determine proximity between the mobile device and a merchant device associated with the merchant identifier based on geographical coordinates of the mobile device and the merchant device derived using one or more sensors onboard the mobile device and the merchant device (“the value of the purchase incentive varies as a function of the distance between the mobile device and the merchant. Referring to FIG. 4 and FIG. 5, the location of the mobile device 102 is monitored as previously described. In this embodiment, however, different zones 1,2 and 3 with respect to the merchant are established as shown in FIG. 5” [0038]; Fig. 5; “GPS receiver that generates GPS coordinate data” [0011].  Merchants displayed on mobile device by name.  See at least [0034] and FIG. 7.  Determining location of the mobile device by, for example, obtaining GPS coordinate data from the device via a GPS receive of the mobile device.  See at least [0011].  See also [0005] and [0030].).

Richard does not explicitly teach but Taylor explicitly teaches:
an interaction with the merchant identifier being one of a click or a scroll through the merchant identifier on the graphical user interface detectable by at least one processing component of the mobile device (L-PROMO alerts modules sends consumer activity alerts, such as consumer clicks on an offer, to L-PROMO deal program engine.  See at least [0036].  See also [0037] and FIG. 1B, Activity alerts 183.  Offer maybe from merchant and may be displayed on a consumer’s facebook account or via email.  See at least [0038]-[0039].  Offer may be communicated via mobile phone.  See at least [0043].). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the interaction of Richard to be an click of the merchant identifier on a GUI detectable by at least one processing component of the mobile device, as taught by Taylor, in order to improve current industry practice of a consumer engaging in a transaction with a merchant (see Taylor at least at [0147]), and in order to provide a way to engage with consumers and increase loyalty and revenues (see Taylor at least at [0052]).

Richard does not explicitly teach but Carlson explicitly teaches:
after determining the proximity and receiving the first confirmation, send, for display on the merchant device, a second confirmation that the user of the mobile device interacted with the merchant identifier, (Payment transaction is conducted over a payment processing network, certain information is communicated.  See at least [0075].  Prior purchase of one product (for example a vacuum cleaner), could lead to generation of a second product (bags for the vacuum cleaner).  See at least [0080].  The purchaser waves the phone and the terminal receives the scanned code.  Customer and branding information displayed on merchant terminal.  See at least [0069] and FIG. 7, Step 716-722.)
the second confirmation being sent as an electronic message over a communication channel between the payment processing system and the merchant device (The merchant terminal displays branding message customized to the purchaser.  See at least [0069].  Message sent to merchant terminal from payment processing system via a network.  See at least [0044]-[0045] and FIG. 2, Visa System 200 in network communication via Internet to communicate with entities.  See also FIG. 7, steps 718-722, Branding message information sent from terminal to VISA terminal to merchant terminal for display to customer.  The Examiner is interpreting the processing system of the claim as a payment processing system.  The payment processing system is disclosed in Carlson at [0044]-[0046] and FIG. 2, VISA system 200 including a payment server).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to include transaction payment indicating item that have been acquired as taught by Carlson, and to modify the processing system of Richard to be the payment processing system taught by Carlson, because it is a “useful marketing tool to enhance brand loyalty and introduce new products” (Carlson, See at least paragraph 0002). 

Regarding claims 2, 9, and 17:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claims 1, 8, and 16, respectively.  
Carlson further teaches:
wherein each of the one or more merchant identifiers identifies one merchant and at least one merchant item offered by a corresponding merchant.  (“Fig. 5A “Free Coffee” and “Visa Café”)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to include transaction information indicating item that have been acquired as taught by Carlson because it is a “useful marketing tool to enhance brand loyalty and introduce new products” (Carlson, See at least paragraph 0002). 

Regarding claim 4:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claim 1.  
Richard further teaches:
wherein the interaction includes adding a merchant item offered by a merchant associated with the merchant identifier to a product list of the user stored in a user profile. (“the merchant may request a reward server on which the user reward account is stored to reduce the number of reward points by an amount corresponding to the reward consideration, wherein the reward server reduces the reward account by the requested amount of reward points, and the reward server conveys reward consideration to the merchant. As an example with reference to FIG. 1, merchant M1 may accept reward points that are being stored at reward server RS1 on behalf of user 12345 in order to pay at least partially for the purchase transaction. In this example, user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed” [0036])

Regarding claims 5, 13, and 20:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claims 1, 8, and 16, respectively.  
Richard further teaches:
wherein the proximity between the mobile device and the merchant device is determined based on geographical location information provided by respective global positioning systems of the mobile device and the merchant device. (“the value of the purchase incentive varies as a function of the distance between the mobile device and the merchant. Referring to FIG. 4 and FIG. 5, the location of the mobile device 102 is monitored as previously described. In this embodiment, however, different zones 1,2 and 3 with respect to the merchant are established as shown in FIG. 5” [0038]; Fig. 5; “GPS receiver that generates GPS coordinate data” [0011]; Note: The interaction is that the mobile device changes its location and get within a geo-fence of the merchant.)

Regarding claims 6 and 14:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claims 1, and 8, respectively.  
Richard further teaches:
determining at least one reward for the user to use in purchasing an item offered for sale by a merchant associated with the merchant identifier, wherein the at least one reward is determined based at least in part on the first confirmation. (“user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed. Reward server RS1 will then reduce the reward account of user 12345 by 10,000 points and convey consideration to merchant M1 in an equivalent amount, which may be $100 if each reward point is redeemed at the value of one penny per point. This will reduce the purchase amount by $100. In an alternative embodiment, the merchant M1 may also allow user 12345 to redeem points from multiple rewards servers in the same process, and apply all the consideration received towards the purchase price of the product.” [0036])

Regarding claims 7 and 15:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claims 6 and 14, respectively.  
Richard further teaches:
wherein the second confirmation includes the at least one reward to be applied to the item offered for sale by the merchant when the user, using the mobile device, completes a transaction with the merchant. (“user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed. Reward server RS1 will then reduce the reward account of user 12345 by 10,000 points and convey consideration to merchant M1 in an equivalent amount, which may be $100 if each reward point is redeemed at the value of one penny per point. This will reduce the purchase amount by $100. In an alternative embodiment, the merchant M1 may also allow user 12345 to redeem points from multiple rewards servers in the same process, and apply all the consideration received towards the purchase price of the product.” [0036])

Regarding claim 12:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claim 8.  
Richard further teaches:
wherein the first interaction includes adding a merchant item offered by a merchant associated with the merchant identifier to a product list of the user stored in a user profile on the mobile application. (Fig. 1; Fig. 2 (212); Fig. 4 “Deliver Incentive f(zone, profile); “an incentive will be dynamically generated in accordance with an incentive profile that may be a modified version of table 110 in FIG. 1..” [0038])

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard in view of Taylor, in further view of Carlson, and in further view of SHRIVASTAVA (WO 2013044175 A1).
Regarding claim 11:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claim 8.  
Richard further teaches:
wherein the first confirmation is determined based on a model developed by the processing system based on contextual and historical information on transactions and user preferences of the user. (“incentive server computer may use the user identification to determine one or more reward programs with which the user has a reward account by accessing a reward program database, the reward program database storing information indicating, for a plurality of users, which of a plurality of reward programs with which each of said plurality of users has a reward account..” [0006])
However Richard does not explicitly teach but SHRIVASTAVA teaches:
predictive model (Fig. 24A-F and assoc text)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to use models as taught by SHRIVASTAVA because “the C-LEASH may calculate a revenue share for each of the websites in the user's shopping trail using a revenue sharing model, and provide revenue sharing for the websites.” SHRIVASTAVA, See at least paragraph 0192.
Regarding claim 19:
The combination of Richard, Taylor, and Carlson, as shown in the rejection above, discloses the limitations of claim 8.  
Richard further teaches:
wherein the first confirmation is determined based on a model developed by the processing system for the user based on contextual and historical information on transactions and user preferences of the user. (“incentive server computer may use the user identification to determine one or more reward programs with which the user has a reward account by accessing a reward program database, the reward program database storing information indicating, for a plurality of users, which of a plurality of reward programs with which each of said plurality of users has a reward account..” [0006])
However Richard does not explicitly teach but SHRIVASTAVA teaches:
predictive spending model (Fig. 24A-F and assoc text)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to use models as taught by SHRIVASTAVA because “the C-LEASH may calculate a revenue share for each of the websites in the user's shopping trail using a revenue sharing model, and provide revenue sharing for the websites.” SHRIVASTAVA, See at least paragraph 0192.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langdon (US 20120010930 A1) discloses a rewards program may provide users with rewards for transacting with a merchant. In various embodiments, the transactions are validated before a user is allowed to receive a reward. In various embodiments, a mobile device is used to validate a transaction. In various embodiments, a mobile device may store an indication of a user's progress towards earning a reward.
Agranoff (US 7908262 B2) is pertinent because the system provides search engine based rewards.
ISAACSON (US 20110106698 A1) is pertinent because the system processes gift cards.
Walker (US 8271327 B2) is pertinent because the system identifies potential buyers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694